DETAILED ACTION
This Office Action is in response to the application 17/032,010 filed on September 25th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/25/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 11 and 18; claims 1, 11 and 18 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “obtain[ing] a group of states of a user of an application system within a previous time period, a state in the group of states being associated with a privilege of the user for accessing resources in the application system during the previous time period,” “generat[ing] a feature of the user based on the group of states” and “manag [ing] the privilege of the user at a current time in the application system based on the feature” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., an application system).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining/generating/managing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Managing the privilege of the user at a current time in the application system based on the feature is conventional, well know routing in view of Berkeeimer memo here. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-10, 12-17 and 19-20; claims 2-10, 12-17 and 18-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.
Regarding claim 11; claim 11 calls for a computer system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “one or more computer processors,” “one or more computer readable storage media,” and “computer program instructions.” The one or more computer processors, the one or more computer readable storage media and the computer program instructions can be construed by a software component. Because the elements of claim 11 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 12-17; claims 12-17 do not recite any hardware element to resolve the issue in the independent claim 11. Therefore, claims 12-17 are also non-statutory under 35 U.S.C. 101.
Regarding claim 18; claim 18 recites “a computer program product, the computer program product being embodied in a tangible computer readable storage medium.” There is no further discussion in the specification (par. 0012) regarding the claim ‘support that is readable by a computer.’ Broadly interpreted, the claim can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claim be further amended to “a computer program product, the computer program product being embodied in a non-transitory tangible computer readable storage medium” to make the claim statutory under 35 U.S.C. 101.
Regarding claims 19-20; claims 19-20 do not solve the issue in the independent claim 18. Therefore, claims 19-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badawy et al. (Badawy), U.S. Patent Number 10,938,828.
Regarding claim 1; Badawy discloses a computer-implemented method for user behavior management, comprising:
obtaining, by one or more processors, a group of states of a user of an application system within a previous time period, a state in the group of states being associated with a privilege of the user for accessing resources in the application system during the previous time period (col. 99, lines 23-29; obtaining one or more identity management states for the enterprise for one or more past points in time (or past time intervals).);
generating, by one or more processors, a feature of the user based on the group of states (col. 95, lines 51-60 &  col. 99, line 58 – col. 100, line 8; manual generation of example values for features of the identity management states, computer generated values for the set of features comprising the feature space identity management states, sampling of values for the feature space comprising the feature space identity management states.); and
managing, by one or more processors, the privilege of the user at a current time in the application system based on the feature (col. 77, lines 36-49; primary features are determined and associated with an access request are flags for specific attribute values or recent changes (e.g., is an identity have no historical certification data, how many times within a historical time period has the identity of the access request been certified for same entitlement, have any attributes or properties of the identity of the access request changed within a historical time period, have any attributes or properties of the identity of the access request changed within a historical time period (e.g., any recent entitlement privilege level changes); other primary features that may be associated with a given access request is the context of identity management may also be utilized and are fully contemplated.).
Regarding claim 2; Badawy discloses the computer-implemented method of claim 1, wherein generating the feature of the user comprises: obtaining, by one or more processors, at least one attribute of the state in the group of states; and determining a dimension of the feature based on the at least one attribute and the group of states (col. 50, lines 53-67; if an access role graph is specified in the request the role assessor may query the graph data store to obtain the access role graph comprising roles nodes and access similarity relationships between those role nodes (e.g., and which may include the entitlement nodes or identity nodes and edges associated with those role nodes or access similarity relationships; if there are any scoping attributes, the set of role nodes of the obtained access role graph may be scoped by scoping attributes such that the access role graph only includes role nodes; for instance, it may be desired to scope the role nodes for only roles associated with certain locations or departments such that the access role graph for which role assessment is performed only includes role nodes from those locations or departments.).
Regarding claim 3; Badawy discloses the computer-implemented method of claim 2, wherein the at least one attribute is selected from a group consisting of a count of states in the group of states, a time duration that a state in the group of states lasts, and a time difference between a latest occurrence of a state in the group of states and the current time (col. 50, lines 26-30; zero or more scoping attributes that may have been provided by the user through the user interface or zero or more thresholds (e.g., a pruning threshold or concurrency count (support) threshold) that may have been provided by the user through the user interface.).
Regarding claim 4; Badawy discloses the computer-implemented method of claim 2, wherein the group of states includes a group of abnormal types where the user is allowed to access a portion of the resources in the application system, and the abnormal types includes at least one of a credit abnormal type and an overdue abnormal type (col. 61, lines 28-42; performing outlier detection based on an identity management data, including one or more property graphs or peer groups determined from that property graph to determine identity management artifacts with ‘abnormal’ patterns when compared to other related identity management artifacts (e.g., identities, entitlements or roles associated with a similar department, physical location, peer group, etc.); at least two possible modes of analysis may be used by an identity management system in performing outlier detection to identify access risk through the identification of anomalies using the identity graph or multiple versions.).
Regarding claim 5; Badawy discloses the computer-implemented method of claim 4, wherein determining the dimension of the feature comprises: generating, by one or more processors, a group of components in the dimension based on the group of abnormal types, respectively; and determining, by one or more processors, the dimension of the feature based on the group of components (col. 99, lines 49-56; the data points (e.g., values) corresponding to or derived from the input signals from the components of the identity management system for an enterprise at a time interval may each comprise values for a feature, the set of which form a (e.g., multi-dimensional) feature space (the identity management state of an enterprise).).
Regarding claim 6; Badawy discloses the computer-implemented method of claim 5, wherein determining the dimension comprises, with respect to a given abnormal type in the group of abnormal types: selecting, by one or more processors, from the group of states a portion of states having the given abnormal type; and generating, by one or more processors, a component in the group of components based on a comparison of the portion of states having the given abnormal type and the group of states (col. 65, lines 46-51; static risk assessment, outlier detector may utilize a property graph, or peer groups determined from that property graph, to determine the identities (or other artifacts) with the most ‘abnormal’ entitlement patterns when compared to other related identities (e.g., identities in a similar department, physical location, peer groups, etc.)).
Regarding claim 7; Badawy discloses the computer-implemented method of claim 1, wherein generating the feature of the user further comprises: obtaining, by one or more processors, an attenuation function associated with the state in the group of states, the attenuation function representing an impact degree that the state impacts the privilege of the user at the current time based on a time difference between an occurrence of the state and the current time; and generating, by one or more processors, the feature of the user based on the attenuation function and the group of states (col. 68, lines 43-62; the occurrence of outlier entitlement patterns may occur on a large scale when within a peer group one or more cliques overlap; overlapping identities may have connections to two or more cliques; this can be explained when two prevalent entitlement patterns have a significant overlap; depending on the situation, a proper action in such case would be to merge the cliques by unifying the prevalent pattern onto the overlapping cliques or resolve the overlap and separate the entitlement patterns (roles).).
Regarding claim 8; Badawy discloses the computer-implemented method of claim 1, wherein managing the privilege of the user at the current time comprises: obtaining, by one or more processors, an association characterizing a mapping between the features and the privileges for reference users in the application system; and managing, by one or more processors, the privilege of the user at the current time based on a privilege estimation obtained from the feature of the user and the association (col.68, lines 43-62; a graph algorithm could be utilized by an identity management system to resolve the situation to unify the existing roles, or to separate them; the identity management system may be configured with enterprise specific rules such that the identity management system may recommend one action over another; these rules may depend on several factors, such as acceptable peer group size, how critical to the job function the separation-of-duty implied by separation of roles, is or other criteria.).
Regarding claim 10; Badawy discloses the computer-implemented method of claim 1, further comprising: obtaining, by one or more processors, static information of the user and statistical information for an account of the user; and generating, by one or more processors, the feature further based on the static information and the group of states (col. 94, lines 52-63; an outlier detector component may provide a set of input signals to the IGMA associated with a particular enterprise that may comprise features of the feature set of an identity management state, including features related to identity management artifacts with ‘abnormal’ patterns when compared to other related identity management artifacts, static anomalies, number of anomalies detected in a particular time interval dynamic risk assessment statistics, the time frame in which the enterprise is ameliorating outliers or anomalies or other statistics about outliers that may be detected or determined (e.g., based on an identity graph).).
Regarding claims 11-17; Claims 11-17 are directed to computer system which have similar scope as claims 1-8 and 10. Therefore, claims 11-17 remain un-patentable for the same reasons.
Regarding claims 18-20; Claims 18-20 are directed computer program product which have similar scope as claims 1-8 and 10. Therefore, claims 18-20 remain un-patentable for the same reaons.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436